
	

114 HRES 66 IH: Supporting the goals and ideals of Dominican Heritage Month.
U.S. House of Representatives
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 66
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2015
			Mr. Rangel (for himself, Ms. Norton, Ms. Brown of Florida, Ms. Clarke of New York, Mr. Hastings, Mr. Vargas, Mr. Pierluisi, Mr. Sires, Mr. Hinojosa, Mr. Cicilline, Mr. Larson of Connecticut, Miss Rice of New York, Mr. Cárdenas, Mr. Honda, Mr. Grijalva, Mr. Serrano, Ms. Jackson Lee, and Ms. Maxine Waters of California) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting the goals and ideals of Dominican Heritage Month.
	
	
 Whereas since the initial wave of Dominican migration in the 1960s to the most recent arrivals of today, Dominicans have worked hard to contribute to the national identity of the United States, educating people on their customs and enriching the quality of our shared futures;
 Whereas the Dominican Republic enjoys a well-built relationship with the United States on trade and investment flows that have expanded since the Dominican Republic-Central America-United States Free Trade Agreement (CAFTA–DR) entered into force on March 1, 2007;
 Whereas contributions from Dominican-Americans can be found in every facet of United States life, including baseball stars, such as Hall of Fame inductee Pedro Martinez, United States Secretary of Labor Thomas Edward Perez, and thousands of professionals, soldiers, doctors, lawyers, journalists, educators, and public servants;
 Whereas many of our hemisphere’s first institutions were established on the shores of the Dominican Republic, including the first cathedral and the oldest university;
 Whereas Dominicans are freedom loving people who first began their campaign for their independence in 1831 under the leadership of Juan Pablo Duarte, who formed a secret political military organization named La Trinitaria (The Trinity) that led to a decisive uprising of a democratic government, resulting in the end of the Haitian occupation and transforming the Dominican Republic into an independent, self-sufficient nation;
 Whereas after the long and hard fought campaign for freedom from Haiti, a ceremonial musket shot fired on February 27, 1844, which marked the Dominican Republic’s first official Independence Day;
 Whereas it is appropriate that the United States reserve the period between January 21 to February 27 to celebrate and honor Dominican heritage;
 Whereas it would be befitting to celebrate Dominican heritage beginning on January 21, The Day of the Procession of Altagracia, the Dominican Republic’s most important religious celebration;
 Whereas it would also be befitting to end the period of Dominican heritage on February 27, the Dominican Republic’s Independence Day;
 Whereas it would give us the opportunity to acknowledge and applaud the economic, cultural, and social contributions Dominican-Americans have made to the United States; and
 Whereas it would also give us an opportunity to consider the many Dominican achievements, on the island and in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Dominican Heritage Month;
 (2)supports the establishment of a national month of Recognition for Dominican-Americans to honor the Dominican people and their contributions; and
 (3)urges the people of the United States to observe a national month of recognition for Dominican-Americans with appropriate ceremonies, programs, and activities.
			
